  Case: 4:19-cr-00693-SNLJ Doc. #: 44 Filed: 03/27/20 Page: 1 of 1 PageID #: 75




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
                vs.                           )    Case No. 4:19CR00693 SNLJ
                                              )
 DAVID CURTIS PRESIDENT,                      )
                                              )
                      Defendant.              )

                                             ORDER

       Because of the coronavirus (Covid 19) pandemic,

       IT IS HEREBY ORDERED that the jury trial set for Wednesday, April 1, 2020 is

continued pending further order of the Court.

       I find, pursuant to 18 U.S.C. §3161(h)(7), that the ends of justice served by

continuing the trial outweigh the best interest of the public and the defendants in a speedy

trial, and that therefore any time elapsed is excludable time under the Speedy Trial Act.

In particular, because of the current public health crisis, requiring a trial to proceed could

endanger all participants and the public and it is not possible to assemble a fair cross-

section of citizens to serve on a jury at this time.

       Dated this 27th day of March, 2020.




                                             _____________________________________
                                             STEPHEN N. LIMBAUGH, JR.
                                             UNITED STATES DISTRICT JUDGE
